Title: From Louisa Catherine Johnson Adams to George Washington Adams, 12 February 1824
From: Adams, Louisa Catherine Johnson
To: Adams, George Washington


				
					
					Washington 12 Feby. 1824
				
				I received your Letter of the 7th yesterday Evening and was very happy to learn that you sustained the rigours of the Climate so well as I have involuntarily felt some apprehensions lest you should have suffered in consequence of your residence for so long a time in one so much warmer and milder—Poor Charles left us two days ago and I think with deeper regret even than usual—under an appearance of great coldness he possesses an ardent sensibility which I much fear will expose him to severe trials his judgment is however so strong and matured for his age that I fervently hope it will counterbalance in a great measure the evils which we must anticipate though we cannot prevent them in our career through life—I am pleased my dear George with your attachment to Mr. Webster as I am sure it is founded upon reason and principle but permit me to caution you upon the most dangerous trait which I have long perceived in your character and which I have long long wished to correct or rather to restrain—You are I know at that period of life when a young man shakes off parental authority and for that very reason at that time of experience and knowledge (if I may so express myself) when your own understanding will teach you to appreciate and value the counsels of a Mother whose sole study has been the advantage and welfare of her children—The trait of which I speak is one in itself always more or less dangerous to a man who is to be thrown either by his talents or his station into the active bustle of a busy life in a very busy world—In such a situation we require all the cool mature deliberation of sound reason to guide us and particularly a habit of viewing with calmness and steadiness the characters, habits, and manners of those with whom we associate and thus  guarding ourselves from the greatest evils to which we are subjected by intimacies and friendships with person’s who however attractive and alluring they may to a warm heart and exalted imagination oftentimes only produce upon mature acquaintance shame and vexatious disappointment—It is the warmth of your imagination the goodness and, almost simplicity of your heart that leads you to judge well of every one and makes you heedless of realities and blinds you to errors palpably conspicuous to every one beside—Mr Neal would probably say that this defect proceeds from the poetry of your mind I should say that it proceeds only from a desultory mode of thinking and from strong impulses not properly controuled I therefore beg and entreat you to check the evil ere it swell to a torrent which will overwhelm all your bright prospects with sorrow and place you in a world of shadows in which you will find no counterpart—An enthusiastic disposition is seldom a happy one as it dwells on extreemes not to be found in this our mortal sphere where we must take the bad and good as it may be meted unto us with resignation and gratitude—Do not fancy that I have written this Letter from any particular cause. Your father and myself have been much pleased with the propriety of your conduct—but when you left me I proposed to write you on the observation which I had made on your general character and I have only fulfilled the promise made to myself while I was capable of it as my health is so unequal I am seldom able to write at all.—Be careful of yourself and ever love
				
					L. C. A—
				
				
			